THE THRRY LAW FIRM

ATTORNEYS AT LAW
116 EAST MAIN STREET

POST OFFICE BOX 724

MORRISTOWN, TENNESSEE
37815-0724

Case

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF TENNESSEE
AT GREENEVILLE

MARGARET R. REED )

)

Plaintiff, )

vs. ) No.

) JURY TRIAL DEMANDED

WAL-MART STORES EAST, LP, and )

WAL-MART REAL ESTATE BUSINESS )

TRUST )

)

Defendants. )

COMPLAINT

1. The Plaintiff, Margaret Reed, brings this civil action against the
Defendants, Wal-Mart Stores East, LP and Wal-Mart Real Estate Business Trust,
and files a copy of her Complaint, certified by her attorney as being true and correct for
the purpose of accompanying the summons, for damages in an amount no less than
Two Million Three Hundred and Fifty Thousand Dollars ($2,350,000).

PARTIES

2. The Plaintiff, Margaret Reed, is a citizen and resident of Hamblen
County, Tennessee, residing at 1035 West Skyline Drive Morristown, Tennessee
37813.

3. The Defendant, Wal-Mart Stores East, LP. is an Arkansas corporation
and can be served through its registered agent: C T Corporation System, 300
Montvue Road, Knoxville, Tennessee 37919-5546.

4. The Defendant, Wal-Mart Real Estate Business Trust, is a Delaware
1

2:20-cv-00086-DCLC-CRW Document1 Filed 04/27/20 Pagelof5 PagelID#:1

 

 
THH THRRY LAW FIRM

ATTORNEYS AT LAW
116 EAST MAIN STREET

POST OFFICE BOX 724

MORRISTOWN, TENNESSEE
37815-0724

Case

 

business trust and can be served through its registered agent: C T Corporation
System, 300 Montvue Road, Knoxville, Tennessee 37919-5546.
JURISDICTION & VENUE

5. The Court has subject matter jurisdiction pursuant to 28 U.S. Code
§ 1332 because there is complete diversity and the amount in controversy exceeds
$75,000.00.

6. The Court has in personam jurisdiction over the Defendants because the
Plaintiff's cause of action arises from the Defendants’ activities in or contacts with the
forum state. Specifically, Plaintiff's cause of action arises from the Defendants’ failure
to satisfy Defendants’ duty to remedy or warn about a dangerous condition occurring
on property owned by Wal-Mart Real Estate Business Trust and maintained/operated
by Wal-Mart Stores East, LP.

7. The Court is a proper venue pursuant to 28 U.S. Code § 1391(b)(1)
because a substantial part of the events or omissions giving rise to the claim occurred
in this judicial district.

FACTUAL ALLEGATIONS

So On May 3, 2019, the Plaintiff, Margaret Reed, was a customer at the
WAL-MART store #685 located at 475 Crockett Trace Drive, Morristown, Tennessee.
After shopping for groceries with her son, Ms. Reed was returning to her vehicle
parked in a handicap parking area when her foot struck a “bubble” (a swollen area) in
the pavement in the handicap parking area and fell. As a result of the fall, Ms. Reed

sustained a right hip fracture that has left her totally disabled.

2

2:20-cv-00086-DCLC-CRW Document1 Filed 04/27/20 Page 2o0f5 PagelD #: 2

 
THY THRRY LAW FIRM

ATTORNEYS AT LAW
116 EAST MAIN STREET

POST OFFICE BOX 724

MORRISTOWN, TENNESSEE
37815-0724

Case

CAUSES OF ACTION
COUNT |: NEGLIGENCE

6. The Plaintiff, Margaret Reed, brings this action against the Defendants,
Wal-Mart Stores East, LP and Wal-Mart Real Estate Business Trust, for personal
injuries, damages, and medical bills and expenses she was caused to receive on or
about May 3, 2019. As a result of this accident, Margaret Reed has sustained serious
and disabling injuries and pain and suffering. Said injuries to the Plaintiff have
resulted in permanent disability and have impaired her capacity for work, labor,
business and the enjoyments and pleasures of life. As a result of these injuries,
Plaintiff has incurred and shall continue to incur medical bills as well as pain and
suffering.

7. The Defendants, Wal-Mart Stores East, LP and Wal-Mart Real Estate
Business Trust, their agents and employees were negligent in the following manner:

a. The Defendants, Wal-Mart Stores East, LP and Wal-Mart Real
Estate Business Trust, and their agents and employees knew or should have known
that the pavement in the parking lot would deteriorate over time and would need
maintenance and repairs periodically and failed to perform said maintenance and
repairs periodically;
b. The Defendants, Wal-Mart Stores East, LP and Wal-Mart Real

Estate Business Trust, and their agents and employees knew or should have known

that a dangerous condition had formed in the pavement in the portion of the parking lot

2:20-cv-00086-DCLC-CRW Document1 Filed 04/27/20 Page 3o0f5 PagelD#: 3

 

 
THH TERRY LAW FIRM

ATTORNEYS AT LAW
116 EAST MAIN STREET

POST OFFICE BOX 724

MORRISTOWN, TENNESSEE
37615-0724

Case

containing handicap parking spaces but failed to perform the necessary maintenance
and repairs to remedy the dangerous condition;
d. The Defendants, Wal-Mart Stores East, LP and Wal-Mart Real
Estate Business Trust, their agents and employees were negligent in that they knew
or should have known of the dangerous condition and failed to warn customers of the
dangerous condition
e. The Defendants, Wal-Mart Stores East, LP and Wal-Mart Real

Estate Business Trust, and their agents and employees had a heightened duty to be
vigilant about the portion of the parking lot containing handicap parking spots in that
the Defendants knew or should have known that persons with infirmities and
disabilities would frequently be in this area and that those persons are more prone to
tripping and falling over hazardous conditions and the Defendants breached that
heightened duty by failing to remedy a dangerous condition that formed in the
handicap parking area.

8. The Defendants’ failure to monitor the pavement, to perform needed
repairs, and failure to warn were proximate causes of the Plaintiff's injuries.

9. The agents and employees of the Defendants were negligent by failing to
take immediate corrective action and/or warn the Plaintiff.

10. The violations of the aforementioned common law duties by the
Defendants constitute negligence and that negligence was a direct and proximate

cause of the incident and the injuries and damages sustained by the Plaintiff.

2:20-cv-00086-DCLC-CRW Document1 Filed 04/27/20 Page 4of5 PagelD#: 4

 

 

 
11. | The Defendants, Wal-Mart Stores East, LP and Wal-Mart Real Estate
Business Trust, are responsible for the negligent acts of their employees and agents
under the doctrine of respondeat superior.

WHEREFORE, the Plaintiff, Margaret Reed, asks for judgment against the
Defendants, Wal-Mart Stores East, LP and Wal-Mart Real Estate Business Trust,
in a sum of no less than Two Million Three Hundred and Fifty Thousand Dollars,

($2,350,000), and asks for a jury in the trial of this cause.

Respectfully submitted,

/s/Denise S. Terry
Denise S. Terry, BPR #012478

Of Counsel:

THE TERRY LAW FIRM

116 East Main Street

P.O. Box 724

Morristown, TN 37815-0724
423-586-5800/423-587-4714
denise@terry-lawfirm.com

THH THRRY LAW FIRM

ATTORNEYS AT LAW
116 EAST MAIN STREET

POST OFFICE BOX 724
MORRISTOWN, 'TENNESSEE 5
97615-0724

Case |2:20-cv-00086-DCLC-CRW Document1 Filed 04/27/20 Page5of5 PagelID#:5

 

 
